Order entered August 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00436-CV

              IN THE ESTATE OF REBECCA LYNN HEIDER, DECEASED

                          On Appeal from the Collin County Probate
                                    Collin County, Texas
                            Trial Court Cause No. PB1-1074-2010

                                            ORDER
       We GRANT appellant’s August 22, 2014 motion for an extension of time to file the

reporter’s record. We ORDER court reporter Kelly Bryant to file the reporter’s record ON OR

BEFORE SEPTEMBER 18, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Weldon Copeland, Judge of the Probate Court of Collin County,

Texas, Kelly Bryant, and counsel for all parties.

                                                       /s/   ADA BROWN
                                                             JUSTICE